          Case 1:20-cv-06384-JPO Document 4 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE NATIONAL INSURANCE
 COMPANY,
                     Plaintiff,                                    20-CV-6384 (JPO)

                     -v-                                                 ORDER

 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,
                     Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on August

12, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than

August 25, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

August 21, 2020.

       SO ORDERED.

Dated: August 13, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
